Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/11/2021, has been fully considered. Claims 1-4, 5, 8, 11, and 13 were amended. Claims 15-18 were newly added. All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 12 and 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cetrone (US 3,171,409). 
With respect to claim1, 

an elongated strap portion (11) adapted for encircling the waist of a human wearer, having a length sufficient at least to encircle said waist (Figure 1) and extending between a buckle and a tongue (Figure 1 and 2), a width in the vertical direction when worn (Figure 1) , and having and a predetermined thickness and having an inner side surface facing the wearer when the belt is being worn (Figure 1)
at least one contour support member (28) affixed onto the inner side surface (14,28, figure 1) of said elongated strap (Figure 1) and positioned so as to provide support at least at the location of at least one of said concave recesses one a wearer, each said contour support member including a portion that extends in an inward direction from the inner side surface of said strap portion at a location corresponding to the location of a respective one of said concave recesses when the belt is being worn (Column 3, lines 45-50) and extending along the strap portion for a limited distance that is substantially within the corresponding one of said natural contours. It is noted that the natural contours of the human depend on the size and shape of the human, and the prior art is capable of extending along a length of a natural contour to provide support in the natural contour as recited. It is noted that the device with respect to functional language only needs to be capable of performing the claims function, and the prior art of 

With respect to claim 2 wherein said belt includes a back contour support member provided at a middle location (Figure 1) substantially midway  (the pads 28 are substantially midway see figure 2) between said buckle and said tongue, and adapted and positioned  to fit the shape of the back concave recess and to support the back concave recess of the wearer. It is noted that the prior art teaches that the section 12 is offset toward the buckle (Column 2, lines 25-30). 

With respect to claim 6, wherein said back contour support member is affixed in
place on said strap portion (column 3, lines 25-27).

With respect to claim 8, wherein said belt includes left and right contour support members (28) are provided at a respective locations near ends of said strap portion and are respectively positioned to support the left and right concave recesses of the wearer (figure 1). 

With respect to claim 12, wherein said left and right contour support members are affixed in place on said strap portion (column 3, lines 25-27).

With respect to claim 14, wherein said at least one contour support member is formed of a compressible resilient material (column 3, line 25). .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetrone (US 3,171,409). 
The device of Cetrone substantially discloses the claimed invention but is silent to the specific dimension recited. 
With respect to claim 9, wherein said left and right contour support members have a length of two to four inches and a thickness of between one-eighth inch and one inch. It would have been obvious to a person having ordinary skill in the art to find the optimal range of 2 to four, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  In the instant case, a person having ordinary skill in the art would understand that human have different waist size and would adjust understand that as the length of the device shortens, so would the contour area.  The prior art states that the contour pads are 20% of the overall length, so it would be understood that 2-4 inches would be understood for use with a small person. The device of Cetrone teaches a thickness of between one-eighth inch and one inch (column 3, lines 25-30). 



With respect to claim 11,  wherein said left and right contour support members have an arcuate profile (Figure 3) capable of following the contour of a respective concave recess of the wearer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetrone in view of Sebastian et al (US 5,122,111). The device of Cetrone substantially discloses the claimed invention but is lacking a removable support members.  The device of Sebastian et al teaches, 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the removable and repositionable support members as taught by Sebastian et al. in order to provide adjustable fit and support (abstract). 

Allowable Subject Matter
Claims 3- 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732